 SOUTHWESTERN BELL TELEPHONE COMPANY79Employer at its Denver, Colorado, plant, excluding all productionand maintenance employees,plant clericals,assistants to the personneldirector,confidential secretaries,time-study engineers,rate setters,routing engineers, the manager of the employees' credit union, tech-nical employees,department heads,and all other supervisors as definedin the Act.[Text of Direction of Election omitted from publication in thisvolume.]SOUTHWESTERN BELL TELEPHONE COMPANYandCLAUDE JULYANSOUTHWESTERN DIVISION No. 20, COMMUNICATIONSWORKERS OrAMERICA, CIOandCLAUDE JULYAN.CasesNos. 141-CA-550 and14-CB-110.November 23, 1951Decisionand OrderOn July 30, 1951,Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommendingthat theycease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diateReport attached hereto.Thereafter,theRespondents filedexceptions to the Intermediate Report and supporting briefs.The Board1has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs,and the entire record in thecase, and hereby adopts the findings, conclusions,and recommenda-tions of the Trial Examiner,with the modifications and exceptionsnoted below.We agree with the Trial Examiner that the Respondent Company,at the instance of the Respondent Union, discriminatorily refused topermit employee Julyan to trade his work tour assignment because hewas not a member of the Respondent Union,and thereby violated Sec-tion 8 (a) (3) and (1) of the Act.We also agree with the Trial Ex-aminer that the Respondent Union, in violation of Section 8 (b) (2)and (1) (A) of the Act, attempted to, and did, cause the RespondentCompany to discriminate in this manner against Julyan.2 In reach-IPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Reynolds,and Styles]2We not only agree with the Trial Examiner that the terms of the contract did not justifythe discrimination in question, but find, in addition,thatEven if the contract authorized suchdiscrimination,itwould not be lawful or enforceable.Rockaway News Supply Company,Inc.,94 NLRB 1056,and cases there cited.97 NLRB No. 19. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDing these conclusions, however, we find it unnecessary to rely on theTrial Examiner's subsidiary finding that the Company yielded to theUnion's demands because of the latter's threatened work stoppage.,,Whether or not the Company actually succumbed to this pressure isimmaterial.The significant factor is that the Company, with fullknowledge of the Union's discriminatory motivation,' accepted theUnion's list of applicants which excluded Julyan's namesThe Respondent Union asserts that it did not include Julyan'sname on the list of those desiring to trade assignments solely becauseJulyan did not submit his name to his steward, as the Local Union'ssecretary, Eckrich, advised him to do. It seems thereby to argue thatJulyan's failure to follow this procedure was the reason for the Com-pany's refusal to permit Julyan to trade tours.However, it is clearfrom the record, as the Intermediate Report shows, that the Unionattempted to, and did, cause the Company to reverse its original de-cision and deny Julyan that privilege because of his nonmembershipin the Union and not because of his failure to submit his name to thestewardsThis is readily evident in Eckrich's action in erasing fromthe posted schedule Julyan's name, which Julyan had inserted inaccordance with the then prevailing practice, and in Eckrich's subse-quent rebuke to Julyan for seeking to avail himself of the benefitsgained by the Union without his joining the organization.Althoughat the conclusion of his conversation with Julyan, Eckrich told him tosee the steward if he still desired to trade tours, it is significant thatEckrich gave him no assurance that the steward would place his nameon the Union's list of bidders, much less that he would not be discrim-inated against because of his nonmembership in the Union.' Indeed,8The Intermediate Report erroneously states that Eckrich, the Local Union's secretary,told Telker,instead of Chief Switchman Miller, about the employees'contemplated workstoppage.4In its brief in support of its exceptions,the Company"admits that it had good reasonto believe,and in fact did believe,that the reason for the erasure of Julyan's name fromthe original trade-out list was because he was not a member of the Union."5 The Company's contention that no violation was proved because of the absence of evi-dence that its action resulted in, or had as its purpose,the encouragement of membershipin the Union,is plainly without merit.All that the Act requires to establish a violationunder Section 8(a) (3) is that the discrimination have the natural tendency to encourageor discourage union membership.Rockaway News Supply Company, Inc.,supra.More-over, the Company's conduct clearly interfered with, restrained,and coerced Julyan in theexercise of his statutory right to refrain from joining a union and thus was violative ofSection 8(a) (1) of the Act.Whether the Company's conduct be viewed as a violation ofSection 8(a) (3) or(1), we find that effectuation of the policies of the Act requires theremedy hereinafter providede The Union's assertion that its position has always been that the Company was simplyrequired to accept its list of bidders but that the Company was not bound to make its selec-tion from it,is plainly something less than candid,as the entire record disclosesIn view of our finding herein,we deem it unnecessary to consider the correctness of theTrial Examiner'ing tours was designed as a means of discriminating against Julyan and other nonmembersof the Union.' Eckrich testified at the hearing that he hoped that "after speaking to . . . [Julyan],I could appeal to what I considered common sense,[and] better nature, that he wouldreconsider bidding" and would change his mind and not bid. SOUTHWESTERN BELL TELEPHONE COMPANY81the Union argues in its brief to the Board that it was not required togive Julyan any assurance of being placed on the Union's list becauseit cannot be "assume[d] the steward would put Julyan's name on thelist and that the steward was obligated to do so regardless of why or.how many men may have submitted their names." In these circum-stances, it can hardly be argued that Julyan's failure to make thefutile gesture of submitting his name to the steward was the motivat-ing reason for being denied the right to "trade into" a night tour.assignment.Moreover, in view of the nature of Eckrich's remarksto Julyan, it is readily understandable why Julyan did not give hisname to the steward but instead told his supervisor that he wanted toapply for the night tour as he did not believe that the Union wouldsubmit his name.8Accordingly, we find, as did the Trial Examiner, that the Respond-ent Company and the Respondent Union respectively engaged in un-fair labor practices within the meaning of Section 8 (a) (3) and (1)and Section 8 (b) (2) and (1) (A) of the Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board orders that :I.The Respondent, Southwestern Bell Telephone Company, St.Louis, Missouri, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Encouraging membership in Southwestern Division No. 20,Communications Workers of America, CIO, or in its successor, Com-munications Workers of America, CIO, or in any other labor organi-zation of its employees, by discriminating against any of its employ-ees with respect to work assignments, or by discriminating againstthem in any other manner in regard to their hire or tenure of em-ployment or any term or condition of employment, except to the extentpermitted by Section 8 (a) (3) of the Act.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist any labor organization, tobargain collectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all suchS Although Julyan testified at the hearing that he did not go to see the steward because hedid not believe that the Union had any jurisdiction in the case, he also explained that thelong-established practice did not require him to do so.It is clear from his entire testimonythat Julyan actually meant, and correctly so, that the Union could not deprive him of hisright to bid and be considered by the Company for a trade of tours because ofhis nonmember-ship in the Union. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Upon request, make available to the Board or its agents, forexamination or copying, all payroll records, social security paymentrecords, time cards, personnel records and'reports,,and all other rec-ords necessary to analyze the amount of back pay due under the termsof this Order.(b)Post at its plants at St. Louis, Missouri, copies of the noticeattached hereto as Appendix A.9Copies of such notice, to be fur-nished by the Regional Director for the Fourteenth Region, shall,after being duly signed by Respondent Company's representative, beposted by the Company immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent Companyto insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order as to whatsteps the Respondent Company has taken to comply herewith.II.The Respondent, Southwestern Division No. 20, Communica-tionsWorkers of America, CIO, its officers, representatives, agents,successors,and assigns, including CommunicationsWorkers ofAmerica, CIO, shall :1.Cease and desist from :(a) In any manner causing or attempting to cause SouthwesternBell Telephone Company, its officers, agents, successors, and assigns,to discriminate against employees because of their nonmembershipin its organization, except as authorized in Section 8 (a) (3) ofthe Act.(b) In any other manner restraining or coercing employees ofSouthwestern Bell Telephone Company, its successors or assigns, inthe exercise of their right to self-organization, to form, join,-orassist labor organizations, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid and protection,and to refrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring member-9 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words "A Decision and Order"the words"A Decree of theUnited States Court of Appeals Enforcing." SOUTHWESTERN BELL TELEPHONE COMPANY83ship in a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at its headquarters at St. Louis, Missouri, copies of thenotice attached hereto as Appendix B.10Copies of said notice, tobe furnished by the Regional Director for the Fourteenth Region,shall, after being duly signed by an official representative of the Re-spondent Union, be posted by the Respondent Union immediatelyupon receipt thereof and maintained by it for a period of sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by the Respondent Union to insure that said notices arenot altered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Fourteenth Regionsigned copies of the notice attached hereto as Appendix B, for post-ing, if the Respondent Company is willing, at the Company's plantsin St. Louis, Missouri, in places where notices to employees arecustomarily posted.(c)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, as to whatsteps the Respondent Union has taken to comply herewith.III. The Respondent, Southwestern Bell Telephone Company, itsofficers, agents, successors, and assigns, and the Respondent, South-western Division No. 20, Communications Workers of America, CIO,its officers, representatives, agents, successors, and assigns, includingCommunications Workers of America, CIO, shall jointly and severallymake whole Claude Julyan for any loss of pay he may have sufferedby reason of the discrimination against him, in the manner set forthin "The remedy" section of the Intermediate Report.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT encourage membership in SOUTHWESTERN DIVI-SIONNo.20, COMMUNICATIONS WORKERS OF AMERICA, CIO,or inits successor,COMMUNICATIONS WORKERS OF AMERICA, CIO,or inany other labor organization of our employees, by discriminatingagainst any of our employees in work assignments, orbydis-10See footnote 9. 84DECISIONSOF NATIONALLABOR RELATIONS BOARDcriminating against them in any other manner in regard to theirhire or tenuire of employment or any term or condition of em-ployment, except to the extent permitted by Section 8 (a) (3) ofthe Act.WE WILL NOT in any othermannerinterfere with,restrain, orcoerce our employees in the exercise of their rights to self-organ-ization, to form labor organizations, to join or assist any labororganization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain from any or-all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act.WE WILL make Claude Julyan whole for any loss of earningshe may have sufferedas a resultof the discriminationagainsthim.All our employees are free to become,remain,.or to refrain frombecoming or remaining, members in good standing of the above-named union or any other labor organization, except to the extentthat this right may be affected by an agreement authorized by Section8 (a) (3) of the Act.SOUTHWESTERNBELL TELEPHONE COMPANY,Employer.By ------------=---------------------------------Dated .-----------.------ (Representative)(Title)This notice must remain posted for 60 consecutive days and mustnot be altered, defaced, or covered by any othermaterial.Appendix BNOTICE TO ALL MEMBERS OF SOUTHWESTERN DIVISION No. 20, COM-MUNICATIONS WORKERS OF AMERICA, CIO, AND ITS SUCCESSOR, COM-MUNICATIONS WORKERS OF AMERICA, CIO, AND TO ALL EMPLOYEES OFSOUTHWESTERN BELL TELEPHONE COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause SOUTHWESTERN BELLTELEPHONE COMPANY, its officers, agents, successors, or assigns, todiscriminate against Claude Julyan or any other employee, be-cause of nonmembership in our organization, except as authorizedby Section 8 (a) (3) of the Act. SOUTHWESTERN BELL TELEPHONE COMPANY85WE WILL NOT in any other manner restrain or coerce employeesOf SOUTHWESTERN BELL TELEPHONE COMPANY, its successors orassigns, in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8 (a) (3) ofthe Act.WE WILL make Claude Julyan whole for any loss of earningshe may have suffered by reason of the discrimination againsthim.SOUTHWESTERN DIVISION No. 20,COMMUNICATIONS WORKERS OF AMERICA, CIO,Labor Organization.COMMUNICATIONS WORKERS OF AMERICA, CIO,Successor Labor Organization.By -------------------------------------------------Dated .------------------(Representative)(Title)This notice must remain posted for 60- consecutive days and mustnot be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis case involves charges of violation by the Southwestern Bell TelephoneCompany, hereinafter called the Company, of Section 8 (a) (1) and (3) of theNational Labor Relations Act, as amended, herein called the Act.The com-plaint issued against the Southwestern Division No. 20, Communications Workersof America, CIO, hereinafter called the Union, charges that the Union violatedSection 8 (b) (1) (A) and (2) of the Act. The complaints allege in substancethat the Company on or about September 1, 1950, refused to permit ClaudeJulyan to trade his work assignment with other employees, contrary to thepolicies and practices of the Company then and thereafter in force, and thatthe Union at about the same time caused or attempted to cause the Companyto refuse, in violation of Section 8 (a) (3), to permit said Julyan to trade hissaid work assignment because he was not and is not a member of the Union andin order to encourage membership in the Union. The Respondents' answersdenied the commission of any acts constituting unfair labor practices.Pursuant to notice, a hearing was held before the undersigned Trial Examinerat St. Louis, Missouri, on June 25 and 26, 1951. Upon the conclusion of theGeneral Counsel's case, the Union and the Company moved to dismiss for wantof proof, and the motions were denied without prejudice to the right to renewsaid motions at the conclusion of the hearing.At the conclusion of the hearing,the Union and the Company renewed their motions to dismiss on the merits.986209-52-vol. 97-T 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDRuling was reserved thereon.For the reasons hereinafter stated both motionsare now denied.The parties waived oral argument and the privilege of filingbriefs.Upon the entire record in the case and from my observation of the witnesses,Imake the following :FINDINGS OF FACTE.THE BUSINESS OF THE COMPANYSouthwestern Bell Telephone Company is a Missouri corporation with itsprincipal office in the City of St. Louis, Missouri.The Company is engaged inthe business of furnishing wire and radio telephone communication service inthe States of Missouri, Kansas, Arkansas,Oklahoma,Texas, and a portion ofIllinois, and has direct telephone connections throughout the continental UnitedStates and most foreign countries.More than 99 percent of the common stock isowned by the American Telephone&Telegraph Company.The Company con-cedes and I find that it is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDSouthwestern Division No. 20,Communications Workers of America, CIO,before April 2, 1951, was a labor organization within the meaning of Section2 (5) of the Act.After that date,pursuant to constitutional amendment, saidUnion went out of existence and was supplanted by Communication Workers ofAmerica, CIO,also a labor organization.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Contract provisions and practice of trading assignmentsSwitchmenat the Respondent Company's plant received assignments of -workcalled "tours of duty."These assignments were made on a quarterly basis.Each quarter a certain number of the switchmen would be assigned to nighttours.This work carried premium pay over day work.Some of the employees,especially the older ones, disliked working the night hours,whereas others, inorder to earn more, preferred to work nights.In 1945, theUnion held a meet-ing with the Company to determine if something could be done to relieve theolder employees of the requirement of working nights. Following a detaileddiscussion of the problem, the parties reached thefollowingagreement :A. Management to continue the existing plan of scheduling craftsmen forcoverage the same as in the past.The plan now in effect and to be con-tinued provides for a quarterly rotation of central office craftsmen for allcoverage,including evening, night, Sunday and regular day tours.Thisrotating of coverage is made from the total craftsmen in the group qualifiedfor coverage without regard to seniority.The schedules are available forreview in advance of the effective date.B. After a tentative schedule has been reviewed by the men involvedand it is found that some wish to trade tours, this may be done if mutuallyagreeable to the employees concerned and provided the supervisor is satisfiedthat each employee has the required qualifications for the tour he requests.C.The Unionagrees that no employee shall be deprived of his regularscheduled assignment without his personal concurrence.D. The Union agrees in respect to the scheduling of craftsmenthat theinterchange or trading of tours shall be for the quarterly rotation period. SOUTHWESTERN BELL TELEPHONE COMPANY87E. This agreement to be made effective March 1, 1945, for application inconnection with the posting of schedules for Central Office craftsmen begin-ning April 1, 1945.This agreement continued in effect unrevoked through the period involved inthe present case despite the making of new general contracts.On June 4, 1950,the parties entered into a 1-year contract which included a separate documentcalled"Supplemental Statements."In the latter it was provided,so far asis pertinent here, as follows :Scheduled tours or any of the hours of such tours may with the approvalof the supervisor be changed,if, for personal reasons, other than sickness,an employee...wishes to change any of the hours of his scheduled touror session,provided service and coverage requirements as determined byManagement permit....If replacement of the employee making therequest is necessary,itwill,with the approval of his Supervisor, be theresponsibility of that employee to arrange an exchange of tours or hourswith some other employee having the necessary qualifications.In orderto prevent misunderstandings,a form or memorandum shall be signed bythe supervisor and the employee or employees involved,acknowledging thefact that the change of tours or hours is made at the employee's request .. . .It was the Company's practice,in giving effect to the foregoing provisions, toprepare a list of the names of those switchmen who were assigned to a nighttour of duty at least 30 days in advance of the time when the new quarterlyschedule would go into effect.This form contained four columns,in the firstofwhich was the name of the employee assigned. The second columnwas headed"trade-out name" and contained blank spaces following each name.In these blank spaces it was contemplated that a new name would be insertedin the event that the assigned employee traded with another employee. Thethird and fourth columns are unimportant to the issues in this case.It was thepractice of the chief switchman to sign this form and to deliver it to the Unionfor posting on its bulletin board.This was left posted for about 2 weeks, duringwhich time employees assigned night tours were able to effect trades.In practice,employees receiving night tours sometimes preferred not to workthem.In such case it was customary for such employee to make it known toother employees that he was willing to trade, because it was his responsibilityto see that someone worked his tour for him. Ordinarily he indicated his in-tention by writing the words "will trade" in the left-hand margin of the postedform,although this was not a necessary requirement.If any other employeewished to trade his day tour for a night tour he would then write his name inthe second column opposite the name of the man trading out. Occasionallymore than one employee wrote his name in such space.In such instances theemployees generally understood that the senior employee got preference,althoughitdoes not appear with certainty whether the two claimants decided that be-tween themselves, whether the union steward made the decision,or whetherthe decision was made by management representatives.At the expiration of theperiod of posting, the steward would remove the list from the bulletin board,sign his name thereto,and return it to management.The final assignment oftours would be prepared therefrom.Although the provisions of the contractquoted above called for the signing"by the supervisor and the employee or em-ployees involved,acknowledging the fact that the change of tours or hours ismade at the' employee's request,"this practice appears to have been followedonly in the case of nonscheduled days and was not used in the exchange of nighttours,where the trade-out employee did not sign anything.If the "trade-in" 88DECISIONS OF NATIONALLABOR RELATIONS BOARDemployee signed following the name of a "trade-out" employee, all parties, in-cluding the Company's supervisors, assumed that a trade had been properlyeffected.Ordinarily the supervisors were satisfied with any indication on thepaper showing that the employee originally assigned was willing to trade and thatanother employee had inserted his name in the space following that of theemployee receiving the original assignment.There is no evidence that anyoneever attempted to claim a night tour of an assigned employee who was unwillingto relinquish his tour, and therefore it appears to have been assumed that ifa trade-in employee's name appeared on the form it appeared there with theconsent of the trade-out employee.B. The discrimination against JulyanOn about September 1 there was issued a list of names of employees scheduledfor night duty during the four quarters of 1950. This form stated that alltrade-outs were to be completed by noon, September 15, 1950.Among the namesthereon was that of R. D. Thom. At that time Thom was absent from work.It was generally known that, because of the condition of his health, he did notlike to work at night. Claude Julyan, a nonmember of the Union, telephonedThom to learn if he was willing to trade.Thom answered that he would tradewith anyone.Julyan said he would sign up for it. Thereafter, and while thespace was still blank, Julyan went to the union bulletin board and inserted hisname in the space following the name of Thom.Within a day or so thereafter Allan Eckrich, secretary of the local of theUnion, saw Julyan's name on the list.He immediately erased it and went toJulyan and told him in substance that since he was not a member of the Unionitwas an imposition on his part to take advantage of the list to get the benefitof the differential in pay which the Union had worked to get.He told Julyanthat he had erased his name. Julyan questioned Eckrich's right to do so, andEckrich replied that as a union representative he had access to the bulletinboard and felt that it was within his jurisdiction and right to do so.Eckrichadded that if Julyan still desired to trade after this conversation he should seethe steward.He did not assure Julyan that the steward would put his name onthe list.Shortly after this conversation, Julyan, seeing that his name had infact been removed from the list, went to his supervisor, August Telker, and toldhim that he wanted to apply to him for the tour because he did not believe theUnion would submit his name. Telker said that he would take it up with hissuperior,Raymond Schultz, and that he thought there would be no troubleabout it.'The next day the name of one Bentley appeared in the second column of theposted list opposite the name of R. D. Thom. It does not appear who wroteBentley's name there.Later the same day Bentley's name was erased by some-one unknown and Julyan's name was reinserted. Eckrich did not again speakwith Julyan, but again erased his name together with the names of other trade-inemployees which had been inserted opposite the names of other trade-out em-ployees.He then printed in pencil on the posted form :NOTICEAnyone interested in bidding on above jobs please notify your stewardin order to qualify for trades (this includes those desiring to trade out ofabove assignments).IOn September 25, 1950,Julyan made a written report of the facts to Telker. SOUTHWESTERN BELL TELEPHONE COMPANY89Eckrich also went to the people whose names were on the trade-in list,other thanJulyan,and called their attention to the penciled notice which he had justwritten.On about September 15, 1950, the local union steward removed the posted listfrom the bulletin board,attached a separate list with the names of applicants fortrade-ins,without indicating which one was to trade for any other particularemployee's job,and turned it over to management.On this list,I infer, therewas nothing signed by both employees to any of the proposed trades.Telker,Julyan's supervisor,spoke to Raymond Schultz,his immediate su-perior, about Julyan's application to him to receive the trade.From whatTelker told him, Schultz concluded that Julyan had effected a trade with Thomand was entitled to the tour,but he decided to refer the matter to Walter Rohan,district plant superintendent.Rohan discussed the matter with Schultz andstated that it was his opinion that Julyan should have the assignment. Julyanhad seniority over Bentley, and this, in addition to the fact that Julyan hadmade first application and was qualified,influenced Schultz and Rohan in theirbelief that Julyan should receive the assignment.On September 15, William Quigley, chairman of the local of the Union, havingheard that the Company was inclined to give Julyan the assignment, telephonedRohan to ask him about the matter. Rohan replied that he had not yet re-ceived the names turned in by the Union, and Quigley said that he would calllater.About September 19 Quigley called again and asked if the Companyhad decided the names of those to be assigned.Rohan replied that the Com-pany had had an application from another employee for a trade-in and that itwould have to consider the matter.Rohan promised to call Quigley.Rohandiscussed the matter with Paul Hall,division plant superintendent,his superior,told him all the facts, and said that he thought Julyan should be assigned.Atthat time Hall agreed.Rohan called Quigley and said that the Company hadconsidered the names on the list turned in by the Union and the name receivedby Telker (i. e., Julyan's), and felt that the Company was obliged to give con-sideration to the latter, but that if Quigley wished to meet to discuss the matterthe Company would be glad to do so.On September 26, Rohan and Schultz met with representatives of the localUnion.Those representatives asked that the Company assign the night toursto the three men whose names they had turned in on the list attached to thetrade-out form.This list did not include Julyan's name.Rohan said that theCompany had a requgst from a man whose name was not on the list. The unionrepresentatives claimed that the Company had always accepted the list turnedin by the Union and that it should do so in this instance.Rohan said that theUnion had departed from past practice in not using the list supplied by theCompany and that therefore they had to use the names of those who appliedseparately.Rohan readArticle 13of the existing contract as a possible basisfor deciding the matter.This provision reads as follows:SENIORITYSection1.Length ofservice shall be taken into account in the treatmentof employees covered by this Agreement insofar as the conditions of thebusiness and the abilities of the employees permit.Section 2.The Company shall decide the necessity for and shall determinethe extent of force adjustments.No agreement was reached at this meeting.Rohan said that the final list ofassignments would not be posted until Friday, September 29, and that if the 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion wanted to take any matter up before then the Company would be glad totalk to them.Hall discussed the matter with Rohan on September 26 and also, sought theadvice of Harrison, the plant personnel man who handles labor relations.Har-rison consulted his superior, Allan Quigg, labor relations supervisor.Mean-while Eckrich informed Telker that if Julyan received the assignment the othermen would not work with him.Word of the possible work stoppage was re-ceived by other members of management, including Harrison and Quigg. Quiggexpressed his opinion that the Company should accept the Union's list.Har-rison reported back to Hall that he and Quigg did not wish to influence him,but that in view of the past practice of taking the Union list "perhaps we shouldaccept it this time."On September 28, another meeting was held with repre-sentatives of the Union by Rohan, Hall, and Earl Fisher, plant training super-visor.The local had apparently referred the matter to its parent, the Respond-ent Union, and representatives of the latter attended this meeting.The Union'sprincipal spokesman was its vice president, DiProspere.DiProspere took theposition that trading tours was a union matter, that the management's soleresponsibility was either to accept or reject the names submitted by the Union,and that the Company was departing from past practice.The Company took theposition that the Union was the one who had changed the method of presentingthe names of applicants and that in all the time in which the forms for tradeshad been used, there had never been an erasure, as there was in the instant case.The company representatives stated that they understood Julyan was not aunion member, that he had put his name on the list, and that it had not beensubmitted.'The meeting concluded with the Company's agreement to take thenames submitted by the Union in this instance, in the expectation that such aninstance could be avoided in the future.Hall testified that his decision to accept the list (which excluded Julyan)was based upon advice from Harrison, and Rohan testified that nothing thatcame out in the meeting of September 28 appeared to influence the ultimatedecision.Quigg,who had consulted with Harrison, testified that, althoughhe considered the rumor that there might be a work stoppage, he gave verylittle consideration to the possible work stoppage and based his advice on theground that he thought it would be a violation of the contract to do other thanaccept the list offered by the Union.There Is nothing in the evidence to indicatethat his conclusion that failure to accept the Union's list would be a breach ofcontract was communicated to anyone else.Harrison had merely stated toHall that in view of the fact that the Company had accepted the Union's listin the past it would "probably be better" to accept it in this instance. I haveexamined the language of the contract and all related agreements and I findno language therein which gives the Union the exclusive right to present namesto the Company or obliges the Company to accept only names submitted bythe Union.On all the evidence I find it incredible that Quigg would have con-strued the contract otherwise.However, even if he had, it does not appearthat he made the ultimate decision.As testified by Hall, Harrison, who gaveHall the benefit of his and Quigg's advice, did not explain that a failure tofollow the advice would result in a breach of contract and he stated that theydid not wish to influence Hall in his decision but left it entirelyto Hall to makethe final decision.In view ofHall'sprevious attitudeof resisting the Union's2The Union's conductbelies its assertion at this meeting that it was not its intention todiscriminate against anyone. SOUTHWESTERN BELL TELEPHONE COMPANY91request, I am led to the conclusion that he wavered and sought advice fromHarrison only because of the word of a probable work stoppage.I furtherconclude that the Company considered it not necessary, but expedient,to decidethe issue in favor of the Union,in view of the probabilities of a work stoppage.That the Company would not have discriminated against Julyan except forapprehension induced by the information of a possible work stoppage givenby Eckrich,isno justification for a discrimination.The Company had goodreason to believe that the reason why Julyan's name had been erased fromthe original trade-out list was because he was not a member of the Union.It had good reason to believe that the Union was attempting to institute apractice which would place it in the hands of the stewards to repeat suchdiscriminations against nonunion members.On all the evidence,I concludethat the Company succumbed to pressure and fell in with the Union's dis-criminatory conduct.By discriminating in regard to the conditions of Julyan'semployment,thereby encouraging membership in the Union,the RespondentCompany has interfered with, restrained,and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act,and has violatedSection 8(a) (1) and(3) of the Act.Eckrich,in removing Julyan's name from the list of applicants for tradingtours, did so,I find, because of the fact that Julyan was not a member of theUnion.As secretary of the local Union,his conduct would be binding uponthe local Union.The local Union, however,was not made a party respondent.In the absence of evidence of prior authorization or later ratification by theRespondent Union,the latter would not be responsible for Eckrich's acts.Ihave found that Eckrich gave the Respondent Company reason to believe thatthere would be a work stoppage if Julyan received the assignment.Eckrichtestified that this was intended not as a threat,but merely as information.I find no distinction.Even as information,the only purpose in passing it alongwould be to influence the Company's decision.This was clearly an attempton the part of the local to cause the Company to discriminate against Julyan,in violation of Section 8 (a) (3).When the Respondent Union,through Di-Prospere,supported the local's position with respect to its effort to changethe previously existing procedure,the result of which would have been theexclusion of Julyan from the list of employees submitted to the Company fortrading purposes,the Union ratified the conduct of the local which sprangfrom its effort to discriminate against Julyan. I find that Eckrich's act inremoving Julyan's name twice from the trade-out list and informing him thatas a nonunion member he should not use the union bulletin board,therebydepriving him of the currently established procedure for effecting a trade oftours, and the local's establishment of a new procedure to circumvent Julyan'seffort and right was conduct which the Respondent Union ratified in advancingthe local's position,thereby restraining and coercing employees in the exerciseof the rights guaranteed in Section 7 of the Act in violation of Section 8 (b)(1) (A) of the Act.I have found that the local Union notified management of the probabilityof a walkout in the event that the Company gave the night tour to Julyan toinfluence the Company in discriminating against Julyan.There is no evi-dence that the Respondent Union itself took any official steps toward calling awalkout or that it expressly ratified Eckrich's prediction.However, the Re-spondent Union did,by its conduct,cause the Company to discriminate againstJulyan.Under the terms of the contract this was not justified,and I considerit immaterial whether the Union brought about this result by threat of a strike 92DECISIONSOF NATIONALLABOR RELATIONS BOARDor not.3As the Respondent Union did in fact cause the Company to discrimi-nate against Julyan, it has violated Section 8 (b) _(2) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurringin connection with the operations of the Respondent Company, set forth inSection I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYSince I have found that the Respondents, and each of them, have engagedin and are engaging in unfair labor practices, I will recommend that they ceaseand desist therefrom ; and in order to effectuate the policies of the Act, I willrecommend that the Respondents rectify the unfair labor practices by takingcertain affirmative action, including jointly and severally' paying to ClaudeJulyan the difference between what he actually earned on the day shift for thelast quarter of 1950 and the amount he would have received had he receivedthe assignment of the night tour. It will also be recommended that the Com-pany be ordered to make available to the Board, upon request, payroll and otherrecords to facilitate the computation.of the amount of back pay dueto Julyan.6Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following :CONCLUSIONS or LAW1.Southwestern Bell Telephone Company is an employer engaged in com-merce within the meaning of Section 2 (2) (6) and (7) of the Act.2.Southwestern Division No. 20, Communications Workers of America, CIO,was at the time of the unfair labor practices herein found a labor organizationwithin the meaning of Section 2 (5) of the Act, and its successor, Communica-tionsWorkers of America, CIO, is a labor organization within the meaningof Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of ClaudeJulyan, thereby encouraging membership in a labor organization, the Respond-ent Company has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act.4.By the conduct stated in paragraph numbered 3 hereof, the RespondentCompany has interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, and has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.5.By causing the Respondent Company to discriminate against Claude Julyanin violation of Section 8 (a) (3) of the Act, the Respondent Union has engagedin and is engaging in unfair labor practices within the meaning of Section 8(b) (2) of the Act.6.By restraining and coercing employees of the Respondent Company in theexercise of the rights guaranteed in Section 7 of the Act, the Respondent Union8 Air Products, Inc.,91 NLRB 1381.4H. M. Newman,85 NLRB 725.OF. W. Woolworth Company,90 NLRB 289. A.R. TOHL93has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]A. R. TOHL 1andCOLUMBIARIVER DISTRICTCOUNCILNo.5, INTERNA-TIONALWOODWORKERS OF AMERICA,CIO, PETITIONER.Case No. 36-RC-633.' November^?3,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before R. J. Wiener, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved- claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer has, since May 1950, engaged in the logging businessin and around Idanha, Oregon.On May 18, 1951, the date on whichthe petition in this proceeding was filed, the Employer's only loggingoperations were, carried on at Boulder Creek, about 5 miles fromIdanha, Oregon. In June 1951, before the hearing was held in thisproceeding, this logging operation had ended. In the meantime theEmployer had commenced the construction of a forest service accessroad,2 approximately 17 miles from Idanha, employing, among others,6 of some 15 employees used in its earlier logging operations.1The name of the Employer appears as amendedat thebearing.2This road Is being built on U. S. Forest Service land for two companies purchasingtimber fromthis Service.In the lumber industry,it Is customary for the purchaser oftimber fromthe ForestService to bear the cost of and be responsible for the constructionof a road tothe tracton whichthe timberis located,even though the road will be ownedby the ForestService.97 NLRB No. 18.